            Case 3:18-cv-01602-VAB Document 13 Filed 10/24/18 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                                       FOR THE
                               DISTRICT OF CONNECTICUT

ATILA BAYAT                                           )
                                                      ) CIVIL ACTION
                              Plaintiff,              ) NO. 3:18 CV 1602 (VAB)
                                                      )
                                                      )
       vs.                                            )
                                                      )
ACCENTURE CORPORATION, LLC                            )
                                                      )
                              Defendant.              ) OCTOBER 24, 2018
                                                      )

     DEFENDANT ACCENTURE LLP’S MOTION FOR EXTENSION OF TIME TO
                  ANSWER OR OTHERWISE RESPOND

       Defendant Accenture LLP (incorrectly named as Accenture Corporation LLC)

(“Accenture”) hereby moves this Court for an extension of time within which to answer or

otherwise respond to Plaintiff Atila Bayat’s Complaint. In support of its motion, Accenture

states as follows:

       1.       Bayat filed his Complaint against Accenture on September 24, 2018.

       2.       The Summons and Complaint were served on Accenture’s registered agent on

October 10, 2018.

       3.       Accenture received a copy of the Summons and Complaint from the registered

agent on October 15, 2018.

       4.       Accenture’s deadline to answer or otherwise respond to the Complaint is currently

October 31, 2018.

       5.       The Complaint is 36 pages and includes extensive allegations involving numerous

Accenture employees that date back to early 2015.

       6.       Accenture will require additional time to inquire regarding the allegations and

legal theories asserted in the Complaint and to adequately prepare a response to the Complaint.
            Case 3:18-cv-01602-VAB Document 13 Filed 10/24/18 Page 2 of 4



       7.       Accenture is proceeding diligently in assessing the Complaint, and the need for

additional time to complete this assessment and to prepare a response is good cause for an

extension of the deadline to answer or otherwise respond to the Complaint.

       8.       In light of the foregoing, Accenture respectfully requests that the Court grant it a

21-day extension of time, through and including November 21, 2018, within which to answer or

otherwise respond to the Complaint.

       9.       On October 19, 2018, counsel for Accenture left a voice message for Bayat

inquiring whether Bayat would agree to or object to this request. On that same date, counsel for

Accenture sent an email message to Bayat inquiring regarding the same. Counsel has not

received a response from Bayat.

       10.      This is Accenture’s first request for an extension of time to answer or otherwise

respond to the Complaint and is not interposed for purposes of delay.

       WHEREFORE, Defendant Accenture requests that this Court enter an Order allowing it

additional time, through and including November 21, 2018, within which to answer or otherwise

respond to the Complaint.

Dated: October 24, 2018                       DEFENDANT ACCENTURE LLP


                                            By:         /s/ Johanna S. Katz
                                                        Johanna S. Katz (ct29907)
                                                        Joshua A. Hawks-Ladds (ct09446)
                                                        Pullman & Comley, LLC
                                                        90 State House Square
                                                        Hartford, CT 06103
                                                        Telephone: (860) 424-4300
                                                        Facsimile: (860) 424-4370
                                                        E-mail: jhawks-ladds@pullcom.com
                                                        Its Attorneys




                                                  -2-
  Case 3:18-cv-01602-VAB Document 13 Filed 10/24/18 Page 3 of 4



Daniel J. Fazio (pro hac vice application forthcoming)
WINSTON & STRAWN LLP
35 West Wacker Drive
Chicago, Illinois 60601
Tel: (312) 558-5600
Fax: (312) 558-5700
DFazio@winston.com


B. Aubrey Smith (pro hac vice application forthcoming)
WINSTON & STRAWN LLP
200 Park Avenue
New York, New York 10166
Tel: (212) 294-4758
Fax: (212) 294-4700
BASmith@winston.com




                                       -3-
         Case 3:18-cv-01602-VAB Document 13 Filed 10/24/18 Page 4 of 4



                                       CERTIFICATION

       I hereby certify that on October 24, 2018, a copy of the foregoing Motion for Extension

of Time was filed electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic

filing system or by mail to anyone unable to accept electronic filing as indicated on the Notice of

Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                             /s/ Johanna S. Katz
                                             Johanna S. Katz
                                             Joshua A. Hawks-Ladds
                                             Pullman & Comley, LLC
                                             90 State House Square
                                             Hartford, CT 06103
                                             Telephone (860) 424-4320
                                             Facsimile (860) 424-4370
                                             jkatz@pullcom.com
                                             Its Attorneys




ACTIVE/77755.1/JKATZ/7749423v1                 -4-
